In the
                                  Court of Appeals
                          Second Appellate District of Texas
                                   at Fort Worth
                                      No. 02-17-00387-CR

RAFID AHMED GHENI OBAIDA,                    §    On Appeal from Criminal District Court No. 1
Appellant
                                             §    of Tarrant County (1388085D)

                                             §    October 25, 2018
V.
                                             §    Opinion by Justice Gabriel

THE STATE OF TEXAS                           §    (nfp)

                                         JUDGMENT

           This court has considered the record on appeal in this case and holds that there

     was no error in the trial court’s judgment. It is ordered that the judgment of the trial

     court is affirmed.


                                           SECOND DISTRICT COURT OF APPEALS



                                           By /s/ Lee Gabriel
                                              Justice Lee Gabriel